Exhibit 10.16

Appendix A

to Award Letter dated

May 15, 2015

Terms and Conditions of

Director Restricted Share Unit Award

 

Pursuant to the terms of the award letter to you (the “Award Letter”) as of the
date indicated above, the award of Restricted Share Units (the “Award”) is
subject to the terms and conditions set forth in the Plan, the Prospectus for
the Plan, any rules and regulations adopted by the Board, and any additional
terms and conditions set forth in this Appendix A which forms а part of the
Award Letter. Any terms used in the Award Letter or this Appendix A and not
defined herein have the meanings set forth in the Plan. As used in this Appendix
A, the term “Grant Date” refers to the Effective Date identified in your Award
Letter for your Award. The terms and provisions of your Award are governed by
the terms of the Plan as effective May 15, 2015, and amended from time to time
thereafter. In the event there is an inconsistency between the terms of the Plan
and the Award Letter, the terms of the Plan will control.

 

Section I.        RESTRICTED SHARE UNITS

 

1.     Vesting and Restricted Share Units

 

(a)      Unless vested on an earlier date as provided in this Appendix A, the
Restricted Share Units granted pursuant to your Award Letter will fully vest in
installments in accordance with the dates stated in the Vesting Schedule (the
“Vesting Dates”) specified in your Award Letter.

 

(b)      In certain circumstances described in Section I.5 below, your
Restricted Share Units may vest before the final scheduled Vesting Date. The
date of any accelerated vesting under Section I.5 below for any reason other
than retirement will be a Vesting Date for purposes of this Appendix A.

 

(c)      You do not need to pay any purchase price for the Restricted Share
Units unless otherwise required in accordance with applicable law.

 

2.     Restrictions on the Restricted Share Units

 

Until and unless you vest in your Restricted Share Units and receive a
distribution of Shares, you may not attempt to sell, transfer, assign or pledge
them. Until the date on which you receive a distribution of the Shares in
respect of any vested Restricted Share Units awarded hereunder, your award of
Restricted Share Units will be evidenced by credit to a book entry account.

 

3.     Payment of the Restricted Share Units

 

(a)      Upon your termination of service as a Director of the Company or, if
later, the date of your “separation from service” with the Company as defined in
Section 1.409A-1(h) of the U.S. Treasury regulations (“Separation from
Service”), the net Shares (total Shares distributable in respect of vested
Restricted Share Units minus any Shares retained by the Company in accordance
with the policies and requirements described

 

 





--------------------------------------------------------------------------------

 



 

in Section II.2), will be delivered to you within sixty days after your
Separation from Service in street name to your brokerage account (or, in the
event of your death, to a brokerage account in the name of your beneficiary
under the Plan) with the Broker; provided that you have not elected to have this
delivered to you at an earlier date pursuant to Section I.3(b). Any Shares
distributed to you in respect of vested Restricted Share Units will be
registered in your name and will not be subject to any restrictions.

 

(b)      If an election is timely made in accordance with the requirements of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and related
regulations and U.S. Treasury pronouncements (“Section 409A”), the delivery of
your vested Restricted Share Units may be accelerated to the date which is the
earliest of (i) the Vesting Date of your Restricted Share Units as specified in
Section  I.1,  (ii) the occurrence of a Change of Control provided that such
Change of Control constitutes a “change in control event” as defined in Section
1.409A- 3(i)(5)(i) of the U.S. Treasury regulations, or (iii) the date your
Restricted Share Units vest as a result of a Separation from Service that
constitutes a termination of service as a Director described in Sections 5(a)
and 5(b) below.

 

4.     Dividend Equivalents and Voting

 

(a)      Dividend Equivalents

 

In the event that dividends are paid with respect to Shares such that the
applicable record date occurs during the period beginning on the Grant Date and
ending on the date you receive a distribution of Shares in satisfaction of your
vested Restricted Share Units, you will be entitled to receive a cash payment
equal to the amount of the dividend paid per Share as of such dividend payment
date multiplied by the number of vested Restricted Share Units (the “Dividend
Equivalent”). Dividend Equivalents (if any) payable with respect to your vested
Restricted Share Units will be paid in cash as soon as administratively
practicable following the date that dividends are paid with respect to Shares;
Dividend Equivalents (if any) payable with respect to your Restricted Share
Units that are unvested on the applicable record date will be paid in cash as
soon as administratively practicable following the applicable Vesting Date. All
Dividend Equivalents paid to you shall be subject to all applicable withholding
taxes. For any non-cash dividends, the Board may determine in its sole
discretion the cash value to be so paid to you in respect of such Restricted
Share Units or, if applicable, the adjustment to be applied pursuant to Section
15 of the Plan.

 

(b)      Voting Shares

 

You will have the right to vote your Shares that have been distributed in
respect of any vested Restricted Share Units. There are no voting rights
associated with Restricted Share Units.





-2-

--------------------------------------------------------------------------------

 



(c)      No Other Rights

 

You shall have no other dividend equivalent, dividend or voting rights with
respect to any Restricted Share Unit.

 

5.     Termination of Service

 

The following rules apply to the vesting of your Restricted Share Units in the
event of your termination of service as a Director of the Company.

 

(a)      Death or Disability. If your service as a Director is terminated by
reason of death or disability (as determined by the Board), all of your
Restricted Share Units will vest on your date of termination.

 

(b)      Retirement. If your service as a Director is terminated due to
retirement in accordance with the retirement policy for members of the Board,
all of your Restricted Share Units will vest on your date of termination.

 

(c)      Other Termination of Service. If your service as a Director terminates
for any reason other than death, disability or retirement (as those terms are
used above), any of your Restricted Share Units which have not vested prior to
your termination of service will be forfeited.

 

6.     Change of Control.

 

Notwithstanding the provisions of the Award Letter or Sections I.1 or I.5, all
of your Restricted Share Units will vest immediately upon a Change of Control.

 

Section II.    Miscellaneous

 

1.     Board Determinations

 

The Board shall have absolute discretion to determine the date and circumstances
of termination of your service or separation from service, including without
limitation whether as a result of death, disability, retirement or any other
reason, and its determination shall be final, conclusive and binding upon you.

 

2.     Tax Consequences and Withholding

 

(a)      You should consult the Plan Prospectus for a general summary of the
Swiss federal income tax consequences to you and, if applicable, the U.S. tax
consequences to you, upon the grant, vesting or distribution to you of the
Awards based on currently applicable provisions of the Code, related regulations
and Swiss tax rules. The summary does not discuss state and local tax laws or
the laws of any other jurisdictions, which may differ from the U.S. federal tax
law and Swiss tax rules. For these reasons, you are urged to consult your own
tax advisor regarding the application of the tax laws to your particular
situation.

 

(b)      The Company shall make such provisions as it may deem appropriate for
the withholding of any taxes which it determines is required in





-3-

--------------------------------------------------------------------------------

 



connection with the Restricted Share Units and may reduce the number of Shares
otherwise deliverable to you with respect to your Restricted Share Units by a
number of Shares having a value approximately equal to the amount required to be
withheld under the Company’s policies and procedures or applicable law. The
Company may, in  its  discretion, permit you to make other arrangements
satisfactory to the Company to satisfy any applicable withholding tax liability
arising  from  the Restricted Share Units. Further, any dividend equivalents
paid to you in respect of Restricted Share Units pursuant to Section I.4 will be
subject to tax withholding, as appropriate, as additional compensation.

 

3.     Restrictions on Resale

 

Other than the restrictions referenced in Sections I.2, there are no
restrictions imposed by the Plan on the resale of Shares acquired under the
Plan. However, under the provisions of the Securities Act and the rules and
regulations of the SEC, resales of Shares acquired under the Plan by certain
officers and directors of the Company who may be deemed to be “affiliates” of
the Company must be made pursuant to an appropriate effective registration
statement filed with the SEC, pursuant to the provisions of Rule 144 issued
under the Securities Act, or pursuant to another exemption from registration
provided in the Securities Act. At the present time, the Company does not have a
currently effective registration statement pursuant to which such resales may be
made by affiliates. There are no restrictions imposed by the SEC on the resale
of Shares acquired under the Plan by persons who are not affiliates of the
Company; provided, however, that all Directors of the Company are subject to the
Company’s policies against insider trading, and restrictions against resale may
be imposed by the Company from time-to-time as may be necessary under applicable
law.

 

4.     Beneficiary

 

You may designate a beneficiary to receive any portion of your Award that
becomes due to you after your death, and you may change your beneficiary from
time to time. Beneficiary designations should be filed with the Broker. If you
fail to designate a beneficiary in that manner, the beneficiary in the event of
your death will be the executor or administrator of your estate.

 

5.     Code Section 409A Compliance

 

The award of Restricted Share Units is intended to be exempt from or to comply
with the provisions of Section 409A and, wherever possible, shall be interpreted
consistent therewith. No action taken to comply with Code Section 409A shall be
deemed to impair a benefit under the Award Letter or this Appendix A.

-4-

--------------------------------------------------------------------------------